Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 6, and 11 are deemed to be allowable over the prior art as neither Yeskel et al. (US 8924493 B1) nor Chen et al. (US 20130325948 A1) nor Blagsvedt et al. (US 8204937 B2) nor Son et al. (US 20160359782 A1) nor the combination, teach or suggest the limitations of the independent claims.
More specifically none of the above referenced prior art teach “receiving the alert removing request initiated by the user again as a subsequent alert removing request, the subsequent alert removing request being triggered by the same preset single touch gesture operation; in response to the subsequent alert removing request, finding, according to the same grading rule, a second group of alerts having a minimum alert level from the alerts after the first group of alerts are removed, wherein the alert level of the second group of alerts is higher than the alert level of the first group of alerts according to the grading 
Yeskel teaches a method ([Abstract] method) for removing alerts, applied to a server, ([Fig 1] server 120) which comprises: a storage, one or more processors, ([Col 5 Lines 21-30] server with processors and memory) wherein the method comprises: receiving an alert (notification) removing request initiated by a user who has logged into a social application client to remove alerts based on alert levels, ([Fig 1] social networking application); ([Col2 Lines 12-26; Col 6 Lines 25-35] receiving a notification removal input (equivalent to alert removing request) from the client via the application interface Fig 3 (if the user is using the application interface then the user is logged into an application client; (Col 5 Lines 8-20; Col 6- Col 7; the user can prioritize notifications, and indicate notification of a specific type to be removed and not displayed (equivalent to alerts having a minimum alert level), and in response to the user indicating to remove and not display notifications of an event type (equivalent to in response to the alert removing request) from the notifications to be prioritized and displayed for the social networking application) the alert removing request being triggered by a preset single touch gesture operation; (Fig 3; user interface; Col 10 Lines 42-53; touch screen interface; Col 6 Lines 5-43; the user inputs gestures on the interface of the device, and is able to delete the notifications, a gesture is programmed into the interface, therefore it is automatically preset, and when the user selects to delete using the delete button that is equivalent to single touch gesture) finding a first group of alerts having a minimum alert level, (selecting by the user notification of a specific type to be removed), from the alerts (notifications) in the social application client (social network application) in response to the alert removing request (in response to user input); (Col 5 Lines 8-20; Col 6- Col 7; the user can prioritize notifications, and indicate notification of a specific type to be removed and not displayed (equivalent to alerts having a minimum alert level), and in response to the user indicating to remove and not display notifications of an event type (equivalent to in response to the alert removing request) from the notifications to be prioritized and displayed for the social networking application) removing the first group of alerts having the minimum alert level, from the alerts in the social application client; (Col 5 Lines 8-20; Col 6- Col 7; the user can 

Chen teaches further comprising: receiving the grading rule obtained and uploaded by a rule setting operation generated by triggering a default grading rule, which is displayed on the social application client; ([Fig 3; Fig 7; 0125] the user may adjust the default settings (equivalent to grading rule obtained and uploaded by a rule setting operation) through a user interface which is displayed on the social application client) and storing the uploaded grading rule as the grading rule of the user ([Fig 1; 0082] user profile store 136 is stored on the social networking system 130 and the notification settings are store in the user profile store)
Chen does not disclose a single touch gesture that deletes a group of notifications on a social application, the notifications being group that currently has the minimum importance. Therefore Chen does not disclose “receiving the alert removing request initiated by the user again as a subsequent alert removing request, the subsequent alert removing request being triggered by the same preset single touch gesture operation; in response to the subsequent alert removing request, finding, according to the same grading rule, a second group of alerts having a minimum alert level from the alerts after the first group of alerts are removed, wherein the alert level of the second group of alerts is higher than the alert level of the first group of alerts according to the grading rule; removing the second group of alerts; and returning alerts obtained after removing the first and second groups of alerts to the social application client”.

Blagsvedt does not disclose a single touch gesture that deletes a group of notifications on a social application, the notifications being group that currently has the minimum importance. Therefore Blagsvedt does not disclose “receiving the alert removing request initiated by the user again as a subsequent alert removing request, the subsequent alert removing request being triggered by the same preset single touch gesture operation; in response to the subsequent alert removing request, finding, according to the same grading rule, a second group of alerts having a minimum alert level from the alerts after the first group of alerts are removed, wherein the alert level of the second group of alerts is higher than the alert level of the first group of alerts according to the grading rule; removing the second group of alerts; and returning alerts obtained after removing the first and second groups of alerts to the social application client”.
Son teaches a preset touch gesture operation is a sliding operation or a long press operation (0198; a sliding gesture on the notification results in the notification being deleted)
Son does not disclose a single touch gesture that deletes a group of notifications on a social application, the notifications being group that currently has the minimum importance. Therefore Son does not disclose “receiving the alert removing request initiated by the user again as a subsequent alert removing request, the subsequent alert removing request being triggered by the same preset single touch gesture operation; in response to the subsequent alert removing request, finding, according to the same grading rule, a second group of alerts having a minimum alert level from the alerts after the first group of alerts are removed, wherein the alert level of the second group of alerts is higher than the alert level of the 


In the examiners opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of application to teach “receiving the alert removing request initiated by the user again as a subsequent alert removing request, the subsequent alert removing request being triggered by the same preset single touch gesture operation; in response to the subsequent alert removing request, finding, according to the same grading rule, a second group of alerts having a minimum alert level from the alerts after the first group of alerts are removed, wherein the alert level of the second group of alerts is higher than the alert level of the first group of alerts according to the grading rule; removing the second group of alerts; and returning alerts obtained after removing the first and second groups of alerts to the social application client” in combination with other elements recited in the claim.

Therefore independent claims 1, 6, and 11, are deemed to allowable over the prior art and dependent claims 3, 5, 8, 10, 12-15, and 20 in light of their dependency from an allowable claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451